
	

114 HR 4587 IH: Small Business Broadband and Emerging Information Technology Enhancement Act of 2015
U.S. House of Representatives
2016-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4587
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2016
			Mr. Gibson (for himself, Mr. Hanna, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To improve certain programs of the Small Business Administration to better assist small business
			 customers in accessing broadband technology, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Small Business Broadband and Emerging Information Technology Enhancement Act of 2015. 2.FindingsCongress finds the following:
 (1)According to a report by the Federal Communications Commission entitled Connecting America: The National Broadband Plan, dated March 2010, the Commission recommends that— (A)To fully implement next-generation technology within its operations, the SBA should also appoint a broadband and emerging IT coordinator. This individual would ensure that SBA programs maintain the requisite broadband expertise, tools and training courses to serve small businesses.;
 (B)Congress should consider ways to leverage existing assistance provided through entrepreneurial development programs, to focus training on advanced IT and broadband applications; (C)Congress could also consider ways to support technology training among women entrepreneurs through women’s business centers;
 (D)The training programs should include an entry-level Broadband 101 course to give small businesses an introduction to how to capitalize on broadband connectivity, as well as more advanced applications for IT staff.; and
 (E)small- and medium-enterprise IT training should include resources for non-IT staff, such as how to use e-commerce tools for sales, streamline finance with online records or leverage knowledge management across an organization..
 (2)According to a report by the Broadband Opportunity Council, dated August 20, 2015, the availability of and access to broadband technology enables—
 (A)greater civic participation, by providing tools for open government and streamlining government process;
 (B)changes in how people access educational resources, collaborate in the educational process, conduct research, and continue to learn anytime, anyplace, and at any pace;
 (C)improved healthcare access, treatments, and information; (D)new business models that create business efficiencies, drive job creation, and connect manufacturers and store-fronts to clients and partners worldwide; and
 (E)bringing communities together and improvements to public safety, creating a greener planet, and make transportation systems more resilient and efficient.
 (3)According to a report entitled The State of the App Economy, dated October 2014— (A)More than three-quarters of the highest grossing apps are produced by startups and small companies.; and
 (B)Seventy-eight percent of the leading app companies are located outside Silicon Valley.. (4)According to a report entitled, Developer Economics Q1 2015: State of the Developer Nation, dated February 2015, The emergence of the app industry over the past eight years has grown to a $120 billion economy..
 3.Broadband and emerging information technology coordinatorThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)by redesignating section 47 as section 48; and
 (2)by inserting after section 46 the following:  47.Broadband and emerging information technology (a)DefinitionsIn this section—
 (1)the term Associate Administrator means the Associate Administrator for the Office of Investment and Innovation; and (2)the term broadband and emerging information technology coordinator means the employee designated to carry out the broadband and emerging information technology coordination responsibilities of the Administration under subsection (b)(1).
							(b)Assignment of coordinator
 (1)Assignment of coordinatorThe Associate Administrator shall designate a senior employee of the Office of Investment and Innovation to serve as the broadband and emerging information technology coordinator, who—
 (A)shall report to the Associate Administrator; (B)shall work in coordination with—
 (i)the chief information officer, the chief technology officer, and the head of the Office of Technology of the Administration; and
 (ii)any other Associate Administrator of the Administration determined appropriate by the Associate Administrator;
 (C)has experience developing and implementing telecommunications policy in the private sector or government; and
 (D)has demonstrated significant experience in the area of broadband or emerging information technology.
 (2)Responsibilities of coordinatorThe broadband and emerging information technology coordinator shall— (A)coordinate programs of the Administration that assist small business concerns in adopting, making innovations in, and using broadband and other emerging information technologies;
 (B)serve as the primary liaison of the Administration to other Federal agencies involved in broadband and emerging information technology policy, including the Department of Commerce, the Department of Agriculture, and the Federal Communications Commission;
 (C)identify best practices relating to broadband and emerging information technology that may benefit small business concerns; and
 (D)identify and catalog tools and training available through the resource partners of the Administration that assist small business concerns in adopting, making innovations in, and using broadband and emerging technologies.
 (3)TravelNot more than 20 percent of the hours of service by the broadband and emerging information technology coordinator during any fiscal year shall consist of travel outside the United States to perform official duties.
							(c)Broadband and emerging technology training
 (1)TrainingThe Associate Administrator shall provide to employees of the Administration training that— (A)familiarizes employees of the Administration with broadband and other emerging information technologies;
 (B)includes— (i)instruction on counseling small business concerns regarding adopting, making innovations in, and using broad­band and other emerging information technologies; and
 (ii)information on programs of the Federal Government that provide assistance to small business concerns relating to broadband and emerging information technologies; and
 (C)to the maximum extent practicable, uses the tools and training cataloged and identified under subsection (b)(2)(D).
 (2)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subsection. (d)Reports (1)Biennial report on activitiesNot later than 2 years after the date on which the Associate Administrator makes the first designation of an employee under subsection (b), and every 2 years thereafter, the broadband and emerging information technology coordinator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report regarding the programs and activities of the Administration relating to broadband and other emerging information technologies.
							(2)Impact of broadband speed and price on small businesses
 (A)In generalSubject to appropriations, the Chief Counsel for Advocacy shall conduct a study evaluating the impact of broad­band speed and price on small business concerns.
 (B)ReportNot later than 3 years after the date of enactment of the Small Business Broadband and Emerging Information Technology Enhancement Act of 2015, the Chief Counsel for Advocacy shall submit to the Committee on Commerce, Science, and Transportation and the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Energy and Commerce and the Committee on Small Business of the House of Representatives a report on the results of the study under subparagraph (A), including—
 (i)a survey of broadband speeds available to small business concerns; (ii)a survey of the cost of broadband speeds available to small business concerns;
 (iii)a survey of the type of broad­band technology used by small business concerns; and (iv)any policy recommendations that may improve the access of small business concerns to comparable broadband services at comparable rates in all regions of the United States..
 4.Entrepreneurial developmentSection 21(c)(3)(B) of the Small Business Act (15 U.S.C. 648(c)(3)(B)) is amended— (1)in the matter preceding clause (i), by inserting accessing broadband and other emerging information technology, after technology transfer,;
 (2)in clause (ii), by striking and at the end; (3)in clause (iii), by adding and at the end; and
 (4)by adding at the end the following:  (iv)increasing the competitiveness and productivity of small business concerns by assisting entrepreneurs in accessing broadband and other emerging information technology;.
			
